 In the Matter of BEMISBROTHERSBAG COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-1123.-Decided December 6, 1938Cotton Bag Industry-Investiqation of Representatives:controversy concerningrepresentationof employees:rival organizations;refusal by employer to recog-nize petitioning organizationas exclusiverepresentative of its employees unlessso certifiedby hoard-UnitAppropriate for CollectiveBargaining:stipulated:all production and maintenanceemployees at plant involved,excluding clericaland supervisoryemployees-Election Ordered:eligibilitydate stipulated; ex-clusion of"inside"unionfrom ballotas successor to company-dominated union,not warranted by evidence.Mr. Marion A. Prowell,for the Board.Mr. S. J. Everett,of Jackson, Tenn., andMr. Frank Y. Gladney,of St. Louis, Mo., for the Company.Mr. H. G. B. King,of Chattanooga, Tenn., for the T. W. O. C.Mr. Carmack MurchisonandMr. Jack Manhein,of Jackson, Tenn.,for the Affiliated.Mr. David Y. Campbell,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEOn June 28, 1937, Textile Workers Organizing Committee,hereincalled the T. W. O. C., filed a petition with the Regional Director forthe Tenth Region (Atlanta, Georgia) alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Bemis Brothers Bag Company, Bemis, Tennessee, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 24, 1938, theT.W. O. C. filed an amended petition.On October 13, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.10 N. L.R. B., No. 24.235 236NATIONAL LABOR RELATIONS BOARDOn October 25, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theT.W. O. C., and upon Affiliated Workers of Bemis, herein called theAffiliated, a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to an amended notice, ahearing was held on November 10, 1938, at Jackson, Tennessee, beforeHorace -A. Ruckel; the Tria1,.Examiner duly designated by the Board.The Board, the Company, the T. W. O. C., and the Affiliated wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine andcross-examinewitnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe hearing the Affiliated filed a motion to intervene in the proceed-ing.This motion was granted by the Trial Examiner. The T. W. O. C.filed a motion to strike the Affiliated's motion to intervene.Thismotion was denied by the Trial Examiner. During the course of thehearing the Trial Examiner made various other rulingson motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE"COMPANYThe Company, a Missouri corporation having its principal officein St. Louis, is engaged in manufacturing and selling cotton andpaper bags.At its Bemis, Tennessee, plant, with which we are hereconcerned, the Company manufactures cotton sheeting for use in theproduction of bags at its factories located in Memphis, Tennessee, andin 12- other States. In 1937 the Bemis plant produced approximately8,216,106 pounds of cotton sheeting, amounting to $2,326,774 in value,of which approximately 95.57 per cent were shipped to the Company'sfactories situated outside Tennessee.The Company employs 885 persons at the Bemis plant.II.THE ORGANIZATIONS INVOLVEDTextile Workers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization. It admits tomembership all production and maintenance employees of the Com-pany, excluding supervisory and office employees.AffiliatedWorkers of Bemis is an unaffiliated labor organization,admitting to its membership only employees of the Company at itsBemis plant, excluding supervisory and clerical employees. DECISIONS AND ORDERSIII.THE.QUESTION CONCERNINGREPRESENTATION237Prior to June'1937"there existed among the Company's employeesat the Bemis plant a local of United Textile Workers of America.There was also an "inside" union, which by a decision dated August 10,1937, the Board found to be company-dominated and ordered to bedisestablished.'In June of the same year the Affiliated was organizedand on-,June 9, claiming to represent a majority of the Company's em=ployees, it requested the Company to enter into a contract recognizingit as the exclusive bargaining agent for them.The Companyrefusedto sign the contract on the ground that another organizationlikewiseclaimed to represent a majority of its employees.In July 1937 the T. W. 0. C. commenced its organizational activityand took over the membership of the local of United Textile Workersof America already existing at the Company's plant.On August 26,1938,-Br-azzell, the district director, and Lawrence, the regional direc-tor of the T. W. 0. C., requested the Company to recognize theT.W. 0. C. as the sole bargaining representative of the Company'semployees.The Company, in turn, stated its willingness to bargaincollectively if the representatives of its employees were determined bythe Board.Brazzelland Lawrence then suggested that an election beheld for such purpose by agreement between the T. W. 0. C. and theCompany.The Company agreed to such consent election, providedthat the Affiliated's name appeared on the ballot.The T. W. 0: C. -contended that the Affiliated was but the successor to the company-dominated union, and refused to agree to the Affiliated's participationin the election.We find that a question has arisen concerning representation ofemployees of the Company at its Bemis plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representationwhich hasarisen, occurring in connection with the operationsof the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputesburdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated that an appropriate bargain-ing unit consists of all production and maintenance employees of the'Matter of Bennis Brothers Bag CompanyandLocal No. 1888, United TextileIPo; kei sof Amenca, 3 N. L.R. B. 267. 238NATIONAL LABOR RELATIONS BOARDCompany at its Bemis plant, excluding clerical and supervisory em-ployees.All the parties agreed that the term "production and main-tenance employees" should include all the employees in the Com-pany's various facilities, such as the gin, the ice plant, and the powerplant, as well as those engaged in general maintenance work, withthe exception of the employees in the Company's store. It wasfurther agreed that employees who occupy the position of secondhand or above are part of the supervisory force; that employees whooccupy the position of section hand and below are not supervisoryemployees.All the employees in the unit designated above are eli-gible to membership in both the T. W. O. C. and the Affiliated andwe see no reason to alter the agreed unit.We find that all production and maintenance employees of theCompany at its Bemis plant, excluding clerical and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THEDETERMINATION OF REPRESENTATIVESThe T. W. O. C. claims that it has been designated by 514 em-ployees in the appropriate unit as their representative.The Affiliatedclaims that it has 523 members among the Company's employees insaid unit.Either number is a majority of the total number of em-ployees in such unit.No signed application cards or other proof ofmembership have been introduced in evidence by either the T. W.0. C. or the Affiliated.In view of these facts, we believe that the question concerningrepresentation can best be resolved by holding an election by secretballot.At the hearing it was stipulated, and we will so direct, that allemployees in the appropriate unit whose names appear on the pay rollfor the week ending October 22, 1938, shall be eligible to vote in theelection.-The T. W. O. C. requests that seven employees,2 who are alleged tohave been discriminatorily discharged by the Company in charges filedwith the Regional Director by the T. W. O. C., be allowed to vote inthe election.Since the status of said persons as employees is in ques-tion, we will direct that they shall be entitled to vote but that theirballots shall be segregated from the others and shall not be countedpending a disposition of said charges.32 The names of these employees are : MorrisBrasher, Eva Reeves Creasy,D. O. Irwin,CliffMayo,Same B.Rice, Arthur Weaver, and J. W. Yarborough-8 SeeMatterof Seattle Post-Intelligencer Department of Hearst -Publications,IncandReattle NewspaperGuild, Local No.82, 9 N. L. R.B. 1262. DECISIONSANDORDERS239The T. W. O. C. objects to the Affiliated's participation in the elec-tion, alleging that the Affiliated is the same organization which theBoard has heretofore found to be company-dominated and ordered tobe disestablished.4The evidence introduced by the T. W. O. C. insupport of its position does not warrant our excluding the Affiliated'sname from the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bemis Brothers Bag Company, Bemis,'Tennessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company at itsBemis plant, excluding clerical and supervisory employees', constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain rrepresentatives for collective bargaining with BennisBrothers Bag Company, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees of BemisBrothers Bag Company at its Bemis, Tennessee, plant, whose names.appear on the pay roll for the week ending October 22, 1938, includingthe seven employees mentioned in Section VI of the above Decision,subject to the conditions set forth in said section, but excluding clericaland supervisory employees and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Textile Workers Organizing Committee, affiliated with theCommittee for Industrial Organization, or by Affiliated Workers ofBemis, for the purpose of collective bargaining, or by neither.4Matter of Bemis Brothers Bag CompanyandLocal No.1838,United Textile Workersof America,3N. L. R.B. 267, 292. 240SAME TITLENATIONAL LABOR RELATIONS BOARDElection Ordered:run-offSUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONJanuary 04, 1939On December 6, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case, directing that an election by secret ballot be con-ducted within fifteen (15) days from the date of the Direction, amongall production and maintenance employees of Bemis Brothers BagCompany at its Bemis, Tennessee, plant, whose names appear on thepay roll for the week ending October 22, 1938, with certain modifica-tions, but excluding clerical and supervisory employees and employeeswho have since quit or been discharged for cause, to determinewhether they desired to be represented by. Textile Workers Organ-izing Committee, affiliated with the Committee for Industrial Organi-zation, or by Affiliated Workers of Bemis, for the purposes of col-Pursuant to the Direction', an election by secret ballot was con-ducted on December 19, 1938, at Bemis, Tennessee, under the directionand supervision of the Regional Director for the Tenth Region (At-lanta, Georgia).On December 22, 1938, the- Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard:Rules-and Regulations-Series 1,,as amended, issued and dulyserved upon the parties an Intermediate Report on the ballot.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the results of the secret ballot, the- Regional Director re-ported as follows :-Total number eligible ---------------------------------------- 817Total ballots cast------------------------------------------- 792Total number of ballots cast for Textile Workers OrganizingCommittee, affiliated with the C. I. O--------------------- 364Total number of ballots cast for Affiliated Workers of Bemis-_ 303Total number of ballots cast for neither--------------------- 115Total number of challenged ballots--------------------------8Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------2Where one -union receives a plurality but not a majority of thevotes cast it has been our practice to direct a run-off election, uponrequest of the union receiving the greatest number of votes, to deter- DECISIONS AND ORDERS241mine whether or not the employees" desire to be represented, by suchunion for the purposes of collective bargaining.2The Regional Di-rector has transmitted to the Board a request by Textile WorkersOrganizing Committee for such a run-off election.The Board findsthat a run-off election should be held and will so direct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it-isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with BemisBrothers Bag Company, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees of BemisBrothers Bag Company at its Bemis, Tennessee, plant, whose namesappear on the pay roll for the week ending October 22, 1938, includ-ing the seven employees mentioned in Section VI of the Decision ofthe Board issued December 6, 1938, subject to the conditions set forthin said section, but excluding clerical and supervisory employees andemployees who have since quit or been discliarged for cause, to deter-mine whether or not they desire to be represented by Textile WorkersOrganizing Committee, affiliated with. the Committee for IndustrialOrganization, for the purpose of collective bargaining.2Matter of Shell Ott CompanyandInternational Association of Oil Field, Gas Well andRefinery Workers of America,9'N. L. R. B. 908.10 N. L. R. B., No. 24a.0